Citation Nr: 0609392	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel





INTRODUCTION

The veteran had active service from July 1952 to June 1954 
and from May 1955 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A transcript of the veteran's August 2005 Board 
videoconference hearing has been associated with the claims 
folder.  During this hearing, the veteran withdrew the issues 
of service connection for a leg disorder, a bilateral knee 
disorder, bilateral carpal tunnel syndrome, and an eye 
disorder.  38 C.F.R. § 20.204(b) (2005).  Therefore, these 
issues are not currently before the Board.   

Also during the hearing, it was specified that the veteran 
disagreed with the RO's May 2005 rating decision that reduced 
the evaluation for service-connected hypertension from 30 
percent to 10 percent.  The veteran offered testimony on that 
issue.  The matter is referred to the RO for adjudication of 
the issue of an increased evaluation for this disability.  
The RO should take into consideration the veteran's 
testimony.  

In this regard, if the veteran wishes to appeal the reduction 
decision, he has until May 26, 2006 in which to submit a 
written notice of disagreement with the May 2005 rating 
decision in question.     


FINDING OF FACT

The veteran has Level I hearing loss in the right ear and in 
the left ear.  




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran a VA audiological evaluation in March 2003.  At 
that time, puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
30
30
55
65
LEFT
-----
30
40
65
75

The average puretone threshold was 33 dB in the right ear and 
53 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of I for both the right ear and the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss is evaluated as zero percent 
disabling.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  
38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

With regard to the veteran's testimony, as noted above, the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.

If the veteran's hearing loss worsens, he should inform the 
RO.  However, based on the test results at this time, a 
compensable evaluation can not be found.



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in February 2003, as 
well as information provided in the March 2003 rating 
decision and June 2004 statement of the case, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the statement of the case and May 2005 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Finally, the RO initially provided this notice in the 
February 2003 letter, prior to the March 2003 rating decision 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although there is no single document that, pursuant 
to 38 C.F.R. 
§ 3.159(b)(1), specifically asks the veteran to submit any 
evidence in his possession that pertains to the appeal, the 
February 2003 letter advises the veteran that it is 
ultimately his responsibility to ensure receipt of evidence 
in support of his appeal. Id. at 121.  Moreover, the Board is 
satisfied from the veteran's August 2005 testimony that he 
actually knew that he should submit evidence in support of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, the veteran has not shown or alleged any 
prejudice in the content of the notice.  See Mayfield, supra.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, by way of the February 2003 letter, 
the veteran was generally provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating for hearing loss.  The letter 
also generally described the requirements for establishing an 
effective date for any award based on his December 2002 
claim.  In any event, since, as discussed above, an increased 
rating is denied and therefore no effective date will be 
assigned, any defect in notice, if found, cannot result in 
prejudice to the veteran.  See Bernard, supra.  

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and an audiology examination.  
The veteran has not identified or authorized VA to obtain any 
private medical records.  There is no indication or 
allegation that additional relevant evidence remains 
outstanding.  The Board is therefore satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.   

ORDER

A compensable disability rating for bilateral hearing loss is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


